DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14, in the reply filed on 28 December 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12 (See Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figure 1, the reference character 212 is utilized, which is described in the specification as an “anode chamber”.  However, it appears that the item to which 212 points to in Figure 1, is actually the cathode, designated in the specification as reference character 220.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. JP 2004-169059 to Majima (Majima) in view of US Patent Application Publication No. 2016/0211796 to Hammad et al. (Hammad) and further in view of US Patent Application Publication No. 2015/0225863 to Taniguchi et al. (Taniguchi).
As to claim 1, Majima teaches a solar and electrolytic system comprising a solar system comprising a photovoltaic module (3) and an electrolysis cell (9) comprising an anode (19) and a cathode (10) each extending into an electrolysis tank and coupled to a power supply, wherein the power supply is configured to supply a direct current signal to the anode and the cathode to induce an electrolytic reaction to water housed in the electrolysis tank wherein the photovoltaic module of the solar system provides photovoltaic output to the power supply (battery) (4) of the electrolysis cell via electrical pathways.  Majima further teaches that water is provided to the electrolysis cell from the atmosphere  (6) which is then supplied to the electrolysis cell (9) through intersystem fluid pathways coupling the water collection vessel (6) with the electrolysis cell (9) (Paragraphs 0006-0018; Figures 1 and 5).
However, Majima fails to further teach that the water collection assembly is a part of the solar system itself or that the solar system further comprises a cleaning subassembly.  
However, Hammad also discusses photovoltaic panels and teaches that performance issues arise from particulate deposits on the light receiving surface.  Hammad teaches that these performance issues can be overcome by providing the solar cell with an integrated water collection subassembly (30) for condensing water from the atmosphere and collecting this water in an integrated water collection vessel (32) wherein this water is then utilized in a cleaning subassembly (40) comprising a water dispensing unit (42) fluidly coupled to the water collection vessel (32) via a cleaning fluid duct (44) in order to dispense water from the water collection vessel over the light receiving surface (Paragraphs 0002 and 0014-0018; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the photovoltaic module of Majima for the improved moisture harvesting solar system of Hammad in order to overcome performance issue problems that arise from particulate on the light receiving surface of the photovoltaic module as taught by Hammad.  It would further have been obvious to one of ordinary skill in the art at the time of filing to minimize the equipment of the combination and thus utilize a single condensation unit and single water tank for provision of the cleaning function to the photovoltaic module and the electrolysis cell and thus to eliminate the separate condensation unit and water collection vessel of Majima in order to provide a more compact apparatus.  
However, Majima further fails to teach that the electrolysis cell comprises an electrolytic solution, instead teaching pure water and a solid electrolyte (Paragraphs 0016 and 0017).  However, (Paragraphs 0036, 0053 and 0054; Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide an electrolyte to the water of the cell of Majima in order to improve the efficiency as taught by Taniguchi.  
As to claim 2, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  Majima further teaches that the electrolysis cell further comprises a semipermeable membrane (18) (solid polymer ion exchange membrane) extending into the electrolysis cell (9) between the anode (19) and the cathode (20) separating the tank into an anode and a cathode chamber (Paragraph 0013-0018; Figure 5).
As to claim 3, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 2.  Majima further teaches that the apparatus comprises electrolyzed fluid pathways comprising an anode side duct coupled to the anode chamber and a cathode side duct coupled to the cathode chamber, Majima specifically teaching that the cathode side duct comprises a hydrogen duct, Majima is silent as to specifically what exits the anode chamber; however, one of ordinary skill in the art at the time of filing would have recognized this to be an oxygen containing fluid as the anode side electrochemical reaction corresponding to the electrolytic production of hydrogen from water, furthermore, the duct would be capable of providing for the flow of oxygen regardless (Paragraphs 0013-0018; Figure 5).
As to claim 6, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  Majima further teaches that the apparatus comprises a deionized water production unit (7) fluidly coupled to the electrolysis cell (9) and the water collection vessel (6) (Paragraphs 0013-0018; Figure 1)
As to claim 10, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  Hammad further teaches that eh moisture harvesting solar system comprises a compressor unit (condensation subassembly) (20) fluidly coupled to an expansion chamber (24) that is thermally coupled to the light receiving surface and thermally insulated from the ambient (Paragraph 0015; Figure 1).
As to claim 11, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 10.  Hammad further teaches that the expansion chamber (24) is thermally coupled to a backside of the photovoltaic module (Paragraph 0015; Figure 1).
As to claim 12, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 10.  Hammad further teaches that one side of the expansion chamber (24) is thermally coupled to a backside of the photovoltaic module via a high thermal conductivity module (26) and an opposite side of the expansion chamber (24) carries a layer of thermally insulating material (28) (Paragraph 0016; Figure 1).
As to claim 13, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  Hammad further teaches that the water collection subassembly (30) of the combination comprises a water collection filter (38) positioned to remove particulates from condensed water before it is directed to the water collection vessel (32) (Paragraph 0017; Figure 1).
As to claim 14, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  Hammad further teaches that the water dispensing unit (42) of the cleaning subassembly (30) terminates in one or more water spray nozzles (46) directed at the light receiving surface (10) (Paragraph 0018; Figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad and Taniguchi as applied to claim 1 above, and further in view of US Patent Application Publication No. 2019/0264338 to Karp et al. (Karp).
As to claim 4, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  As discussed above, the combination teaches that the electrolysis tank contains an electrolyte solution; however, Majima fails to further teach that the apparatus comprises one or more agitation devices extending into the electrolysis tank of the electrolysis cell.  However, Karp also discusses water electrolysis for the production of hydrogen and teaches that appropriate mixing of the components of the electrolytic solution can be maintained by providing an agitation mechanism to the electrolysis cell (Abstract; Paragraphs 0056 and 0057).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide at least one agitation device to the electrolytic tank of the electrolysis cell in order to ensure appropriate mixing of the components of the electrolytic solution as taught by Karp.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad and Taniguchi as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0005939 to Haywood (Haywood). 
As to claim 5, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  As discussed above, the combination teaches that electrolyte is supplied to the electrolysis cell; however, the combination is silent as to a specific supply means.  However, Haywood discusses electrolysis with the provision of electrolytes and teaches that the supply should comprises an electrolyte storage tank for housing an electrolyte fluid in order to allow for delivering, collection and reuse of the electrolyte solution (Paragraph 0020).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with the addition of an electrolyte tank for housing an electrolyte in order to allow for delivering, collection and reuse of the electrolyte solution as taught by Haywood.  Thus an apparatus in combination wherein the electrolyte supplied from the reservoir mixes with water from the water collection vessel in the electrolysis cell forming the final electrolytic solution.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad and Taniguchi as applied to claim 6 above, and further in view of US Patent Application Publication No. 2020/0317360 to Rheaume et al. (Rheaume).
As to claim 7, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 6.  However, the combination fails to further teach that the apparatus comprises an analyzing unit.  However, Rheaume also discusses water electrolysis cells supplied with deionized water (Paragraph 0004) and teaches that a water quality sensor, thus a water analyzing unit, should be coupled to the flow of water in order to ensure that the water quality is maintained within an appropriate/desired range (Paragraph 0092).  Therefore, it would have been obvious to one of ordinary skill in the art to add a water quality sensor fluidly coupled to the water flow, and thus all of the deionized water production unit, electrolysis cell and water collection vessel of the combination, in order to ensure that the water quality is maintained within an appropriate/desired range as taught by Rheaume.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Majima, Hammad and Taniguchi as applied to claim 1 above, and further in view of US Patent Application Publication No. 2021/0170340 to Koga et al. (Koga).
As to claim 8, the combination of Majima, Hammad and Taniguchi teaches the apparatus of claim 1.  As discussed above, one of ordinary skill in the art at the time of invention would have recognized that the cell of Majima produces oxygen at the anode side; however, Majima is silent as to any use for the oxygen by-product.  However, Koga teaches that oxygen is useful as a starting material for ozone production in an ozone production unit, wherein the ozone is provided as a cleaning compound (Abstract; Paragraph 0024)
As to claim 9, the combination of Majima, Hammad, Taniguchi and Koga teaches the apparatus of claim 8.  As discussed above, Hammad teaches that the water from the water collection vessel is provided to clean the surface of the solar cell and Koga renders obvious the formation of an additional cleaning compound from the by-product oxygen.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the generated ozone to further clean the solar cell by providing it in combination with the water from the water collection vessel, thus fluidly coupled the ozone outlet with the water collection vessel, in order to ensure a clean solar cell for power production.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CIEL P Contreras/Primary Examiner, Art Unit 1794